Citation Nr: 0504505	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-21 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected tinnitus, to include 
entitlement to a separate evaluation for each ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran served on active duty from July 1949 to December 
1952 and from September 1955 to August 1956.  The veteran has 
additional service, which he has reported as being from 
February 1954 to September 1955, although those dates have 
not been verified.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Togus, Maine, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted entitlement to service connection 
for tinnitus and assigned a 10 percent disability rating 
effective from September 6, 2000.


FINDING OF FACT

The veteran is in receipt of a 10 percent evaluation for 
tinnitus, the maximum schedular evaluation assignable by law.


CONCLUSION OF LAW

Separate 10 percent ratings for tinnitus in each ear are not 
authorized.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2002); 38 C.F.R. §§ 3.321, 
4.14, 4.25(b), 4.87, Diagnostic Code 6260 (2004); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994); VAOPCGPREC 2-2003 (May 
22, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

At a June 2002 VA audio examination, the veteran was noted to 
have bilateral tinnitus due to noise exposure during his 
military service.

Service connection for tinnitus was granted by rating action 
dated in August 2002, and a 10 percent disability evaluation 
was assigned under the provisions of 38 C.F.R. § 4.87, 
Diagnostic Code 6260, effective from September 6, 2001.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Rating 
Schedule is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2004).  In considering the severity 
of a disability, it is essential to trace the medical history 
of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2004).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, this claim is based on the assignment of an initial 
rating for a disability following an initial award of service 
connection for tinnitus.  In Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (Court) held that the rule articulated in Francisco 
did not apply to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Id.; Francisco, 7 Vet. App. at 58.

The veteran's service-connected tinnitus has been rated under 
38 C.F.R. § 4.87, Diagnostic Code 6260, which provides that a 
maximum 10 percent evaluation is warranted for tinnitus.  
During the pendency of this appeal, regulatory changes 
amended the Rating Schedule, 38 C.F.R. Part 4 (2002), 
including the rating criteria for evaluating diseases and 
injuries of the ear.  See 68 Fed. Reg. 25822-25823 (May 14, 
2003).  This amendment was effective June 13, 2003.

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must determine whether the law or regulation 
identifies the type of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
The new provision should not be applied to the claim if it 
would produce retroactive effects.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003) ("[S]tatutes or regulations liberalizing the 
criteria for entitlement to compensation . . . may be applied 
to pending claims because their effect would be limited to 
matters of prospective benefits.").  However, where the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  For any date prior to June 13, 
2003, the Board cannot apply the revised regulations.

The RO, in the July 2003 Statement of the Case (SOC), 
provided the old and the amended rating criteria for tinnitus 
to the veteran and his representative.  Therefore, the 
veteran and his representative were given notice of the old 
and new regulations and have had an opportunity to submit 
evidence and argument related to both sets of regulations.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board finds that, in this case, neither the old nor the 
amended rating criteria are more favorable to the veteran's 
claim.  The most recent amendment to Diagnostic Code 6260, 
definitively stating that only a single 10 percent disability 
rating is authorized for tinnitus, merely restated the law as 
it existed both prior to and after the amendment.  See 68 
Fed. Reg. at 25822; see also VAOPGCPREC 2-03, para. 4. (May 
22, 2003).  The Board concludes that, regardless of which set 
of rating criteria are applied, the veteran is not entitled 
to an initial disability rating in excess of 10 percent for 
service-connected tinnitus, to include entitlement to a 
separate evaluation for each ear.  

Under the old regulations, in effect prior to June 13, 2003, 
a 10 percent disability rating is warranted for recurrent 
tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).  A 
separate evaluation could be combined with an evaluation 
under diagnostic codes 6100, 6200, 6204, or other diagnostic 
codes except when the tinnitus supported an evaluation under 
one of those diagnostic codes.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, Note (2002).

Effective June 13, 2003, the two additional notes were added 
to the diagnostic code for recurrent tinnitus.  Only a single 
evaluation for recurrent tinnitus is to be assigned 
regardless of whether the sound is perceived in one ear, both 
ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 
6260, Note (2) (2004).  Objective tinnitus (in which the 
sound is audible to other people and has a definable cause 
that may or may not be pathologic) is not to be evaluated 
under diagnostic code 6260, but must be evaluated as part of 
any underlying condition causing it.  38 C.F.R. § 4.87, 
Diagnostic Code 6260, Note (3) (2004).

On a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  If a veteran is at the maximum 
evaluation and no other criteria are applicable, there is no 
case in controversy.  In order for a claim to proceed, there 
must be a benefit.  In this case, the maximum rating allowed 
for tinnitus under the applicable diagnostic code in both the 
old and the amended criteria is 10 percent.  38 C.F.R. § 
4.87, Diagnostic Code 6260 (2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2004).  As such, a higher schedular 
rating cannot be granted.

The veteran and his representative assert that the veteran 
experiences tinnitus in both ears and that he is therefore 
entitled to a separate 10 percent rating for tinnitus for 
each ear under Diagnostic Code 6260.  In a claim for the 
evaluation of tinnitus, the Board is required to discuss the 
applicability of 38 C.F.R. § 4.25(b), which states, "Except 
as otherwise provided in this schedule, the disabilities 
arising from a single disease entity, e.g., arthritis, 
multiple sclerosis, cerebrovascular accidence, etc., are to 
be rated separately[,] as are all other disabling conditions, 
if any," see Wanner v. Principi, 17 Vet. App. 4, 13 (2003); 
however, the provisions of 38 C.F.R. § 4.25 are inapplicable 
to the facts of this case.

It has been VA's policy for several years that where tinnitus 
is to be rated as a disability in its own right, only one 10 
percent rating is assignable for the tinnitus, whether the 
sound is perceived in one ear, both ears, or in the head.  
See 67 Fed. Reg. 59033 (Sept. 19, 2002); 68 Fed. Reg. 25822, 
25823 (May 14, 2003). Moreover, effective June 13, 2003, the 
notes accompanying 38 C.F.R. § 4.87, Diagnostic Code 6260 now 
require the assignment of a single evaluation for bilateral 
tinnitus.  VA's Secretary specifically rejected the argument 
that 38 C.F.R. § 4.25(b) authorizes the assignment of 
separate compensable evaluations for bilateral tinnitus by 
codifying the policy of assigning only a single evaluation 
for bilateral tinnitus.  See 68 Fed. Reg. 25822, 25823 (May 
14, 2003) (". . . [T]o rate each ear separately would be a 
violation of the principle of 38 C.F.R. § 4.25(b) that a 
'single disease entity' is to be given a single rating.").

The VA General Counsel held that under the old rating 
criteria, in effect prior to June 13, 2003, Diagnostic Code 
6260 authorizes a single 10 percent disability rating for 
tinnitus, regardless of whether tinnitus is perceived as 
unilateral, bilateral, or simply in the head.  VAOPGCPREC 2-
03 (". . . [T]he perception of noise is the disability 
identified in true tinnitus, and the source of this perceived 
noise is not in either or both ears.  The undifferentiated 
nature of the source of the noise that is tinnitus is the 
primary basis for VA's practice, as reflected in the notice 
of proposed rulemaking, of rating tinnitus as a single 
disease entity."  Id. at para. 4.).  It was further held 
that separate ratings for tinnitus identified as being in 
both ears may not be assigned under either version of 
Diagnostic Code 6260, or any other diagnostic code.  
VAOPGCPREC 2-03.  Precedent opinions of the General Counsel 
are binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002); 
Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000).

Regarding the revised rating criteria, effective June 13, 
2003, Diagnostic Code 6260 was amended to state more 
explicitly that only a single 10 percent evaluation will be 
assigned for tinnitus, whether it is perceived in one ear, 
both ears, or somewhere else in the head.  See 38 C.F.R. § 
4.87, Diagnostic Code 6260, Note (2) (2004).

The Rating Schedule explicitly prohibits pyramiding of 
disability evaluations under 38 C.F.R. § 4.14 (2004).  VA 
considers tinnitus a single disability, whether heard in one 
ear, both ears, or somewhere undefined in the head; no matter 
where the condition is manifested, the average impairment on 
earning capacity is the same.  Therefore, a single rating for 
tinnitus is warranted.  VA has provided for separate ratings 
for "like organs" when it has intended to, and if separate 
ratings in the case of bilateral tinnitus were warranted, it 
would have been so provided.  See, e.g., 38 C.F.R. § 4.115b, 
Diagnostic Code 7523 (2004) (providing a disability rating 
for atrophy of one testis and for both testes); 38 C.F.R. § 
4.115b, Diagnostic Code 7524 (2004) (providing a disability 
rating for removal of one testis and for removal of both 
testes); 38 C.F.R. § 4.116, Diagnostic Code 7626 (2004) 
(providing a disability rating for surgery on one breast and 
for surgery on both breasts).  While the Rating Schedule 
provides for separate rating for some other ear disabilities 
(see generally 38 C.F.R. § 4.87, Diagnostic Codes 6200-6210 
(2004)), it specifically does not address a "bilateral" 
condition in Diagnostic Code 6260 for tinnitus.  Tinnitus has 
been defined by the Court as a ringing, buzzing noise in the 
ears.  See YT v. Brown, 9 Vet. App. 195, 196 (1996); Kelly v. 
Brown, 7 Vet. App. 471 (1995); see also VAOPGCPREC 2-03 
("[T]innitus is the perception of sound in the absence of an 
acoustic stimulus."  Id. at para. 2.).

Thus, the Board finds that either tinnitus is present or it 
is not, and that a single evaluation is appropriate whether 
it is perceived as being bilateral or unilateral.  See 
VAOPGCPREC 2-03 ("True . . . tinnitus does not originate in 
the inner ear, although damage to the inner ear may be a 
precursor of subjective tinnitus.  It is theorized that in 
true tinnitus the brain creates phantom sensations to replace 
missing inputs from the damaged inner ear, similar to the 
brain's creation of phantom pain in amputated limbs. . . . 
True tinnitus, i.e., the perception of sound in the absence 
of an external stimulus, appears to arise from the brain 
rather than the ears."  Id. at para. 3 (citations 
omitted).).  Although 38 C.F.R. § 4.14 is specifically 
directed towards prohibiting the evaluation of a single 
disability under multiple diagnostic codes, it logically 
follows that this section similarly prohibits multiple 
recoveries for a condition that is medically defined as 
single disability under a single diagnostic code.  Otherwise, 
the clear intent of the regulation to avoid pyramiding would 
be obviated. 

The Board therefore concludes that, under both the old and 
the amended rating criteria, Diagnostic Code 6260 provides 
for a maximum 10 percent rating for recurrent tinnitus, 
whether perceived as unilateral or bilateral.  See 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2004); see also Cromley v. Brown, 7 
Vet. App. 376, 378 (1995) (10 percent is the highest level 
possible under the regulations for tinnitus); Smith v. Brown, 
7 Vet. App. 255, 259 (1994) (there is no statutory, 
regulatory, or case authority which requires the Board to 
make a determination of 10 percent for tinnitus for each 
ear).

Consideration must be given to assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2004).  Under that regulation, an extraschedular evaluation 
may be assigned in exceptional cases where the schedular 
evaluations are found to be inadequate.  The governing norm 
in such cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  

The evidence of record, however, does not suggest the 
existence of such an unusual disability picture that would 
render the regular schedule inadequate.  The evidence does 
not indicate that the veteran's service-connected tinnitus 
interferes with his employment or requires hospitalization.  
Based on the evidence of record and the veteran's 
contentions, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Accordingly, an evaluation 
in excess of 10 percent for tinnitus on a schedular or 
extraschedular basis is not warranted.

In this case, the facts are not in dispute, and application 
of the law to the facts is dispositive.  Where there is no 
entitlement under the law to the benefit sought, the appeal 
must be terminated.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  ("[W]here the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
[Board] terminated because of the absence of legal merit or 
the lack of entitlement under the law.").  Accordingly, the 
claim for a rating in excess of 10 percent, to include 
entitlement to a separate evaluation for each ear, at any 
time since the effective date of the grant of service 
connection, must be denied as a matter of law.  


Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
veteran as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

A VA General Counsel opinion has concluded that the notice 
provisions of 38 U.S.C.A. § 5103(a) do not apply to claims 
such as this one because there is no legal basis for separate 
disability evaluations for each ear for tinnitus.  See 
VAOPGCPREC 2-2004 (Mar. 9, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim for separate disability ratings for each 
ear for service-connected tinnitus because there is no 
information or evidence that could substantiate the claim, as 
entitlement to separate ratings is barred by current 
Diagnostic Code 6260 and by the previous versions of 
Diagnostic Code 6260 as interpreted by a prior precedent 
opinion of the General Counsel (see VAOPGCPREC 2-2003)).  See 
also VAOPGCPREC 5-2004 (June 23, 2004).  Accordingly, no 
further discussion of VA's actions and development conducted 
to comply with the VCAA is required.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  

In the present case, there is no reasonable possibility that 
any assistance from VA would aid the veteran in 
substantiating his claim because, as explained, current law 
prohibits the assignment of separate ratings for each ear for 
tinnitus.  Accordingly, the Board finds that VA is not 
required to assist the veteran in the development of this 
claim.  See also Sabonis, 6 Vet. App. at 430 (in cases where 
the law is dispositive of the claim, the claim should be 
denied due to a lack of entitlement under the law).  


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for service-connected tinnitus, to include 
entitlement to a separate evaluation for each ear, is denied.


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


